Title: To George Washington from Brigadier General Samuel Holden Parsons, 29 December 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Lyme in Connectt 29th Decr 1777

Col. Webb’s falling into the Enemy’s Hands the 10th Inst. you have doubtless before this been made acquainted with.
The Descent on Long Island was designd to destroy the Timber & Boards prepard at the East End of the Island for Barracks in New York, to destroy the Fleet there from Rhode Island for Wood. Attack a Regt Stationd about Eight Miles Eastward of Jamaica & remove or destroy whatever Public Stores Should be found on the Island; for this Purpose Col. Meigs was to have landed at Hempstead Harbour to attack the Regiment near Jamaica, Col. Webb near Huntington to Sustain Meigs & aford such Aid to the Division Eastward as should be Wanted & destroy whatever was collected in that Part of the County of Suffolk for the Use of the Enemy; the Eastermost Division with which I was landed at a Place cald Hockaback about forty Miles from the East End of the Island with Design to destroy the Fleet, Timber Boards &c. Col. Meigs who was to have cros’d from Sawpitts through the Roughness of the Water was unable to pass over in his Boats; the other Two Divisions

Saild from Norwalk the Ev’ning of the 9th Inst. with fair Prospects but unfortunately the Armd Sloop in which Col. Webb was on the 10th in Morning fell in with the Falcon Sloop of War in her Passage from New York to Newport, & was forcd on Shore at so great Distance from the Beach as renderd their Escape so hazardous as most of them fell into the Hands of the Enemy.
Upon the Inquiry I have been able to make, I beleive they were more Unfortunate than guilty of any criminal Neglect, and the falling in with that Ship was perfectly accidental as None were Stationd within many Miles of that Place. The Eastern Division landed Safely. The Fleet (except the Swan & Harlem Sloops of War & four other Vessells) had Saild: One Sloop had taken in her Cargoe of Timber & Boards the other three had taken None but being light hald into the Bay under cover of the Armd Vessels, the loaded Sloop we took & we destroyd all the Timber & Boards prepard for New York & a large Quantity of Wood Cut for another Fleet expected from Newport. Cpt. Hart with about forty Men was so fortunate as find Capt. Ascough’s Boats within about Twenty Yards of the Shore; And On their Refusal to Surrender gave them several well directed Shots which did great Execution; Capt. Ascough, of the Swan, having his Thigh broken Two other Officers badly Wounded Eight kild & about the Same Number wounded whose Rank are unknown; this we have from One of the Inhabitants on Board the Swan when the Boats came along Side. The Ships kept a Constant Fire but without Execution immediately on this the Ships weighd Anchor & Saild for Newport.
The Troops except those taken with Col. Webb are Safely landed on the Main again with about Twenty prisoners taken there.
Col. Webb is now out on his Parole to endeavor an Exchange for Lt Col. Campbel of the 71st Regt, & to return in Two Months unless this is effected or he is otherwise exchangd. if there is no Special Reason to prevent the Exchange of Col. Campbell I would beg your Excellency’s Permission to send in Col. Campbell, but if any objection arises against his Exchange Col. Lawrence taken at Staten Island or any other of like Rank will I suppose Answer his Parole if Sent in Season.
If either of these Ways or any other can procure Colo. Webb’s Exchange he will be made happy & his Regt greatly benefitted as the Affairs of that Regiment are so circumstanced that no Man can do Justice to them if he is confind. He has always conducted as a good Officer & as such merits the Esteem of his Superior Officers.
I Should at this Time have requested your Excellency’s Permission to have left the Service of my Country in the Army; was I not apprehensive the Example would have too extensive an Influence amongst the Officers of my Brigade already so discontented as to have producd very many Applications for Dismissions. I have endeavourd with some Success

to give Satisfaction with Assurances Congress would pay that Attention to their Case as would do Justice: The general Sentiments & Practice of the Country are such as give too much Cause for their Complaints—When the Officers are calmd & have laid aside their Present Intentions, I hope I shall not be considerd in a Disagreable Light if my Application for a Dismission should be nearer the Opening another Campaign than the Close of This.
I am now by Genl Putnam’s Permission in the Country for a few Weeks with my Family—As our Assembly Sits next Week at Hartford & not again till May, I could wish Measures to be adopted this Session for filling the Quota of Troops from this State and as I know your Excellency’s Opinion is of great Weight, I am Satisfied an early Attention will be paid to the Subject if recommended by your Excellency.
I intend to spend some Days at Hartford where if I can contribute any Thing to furnishing an Army at the Opening of another Campaign I shall think myself happy in rendering some Service to the Cause of my Country tho^ I should quit the Field myself. I Am dear Genl with Esteem Yr Obedt hl. Servt

Saml H. Parsons

